Name: Commission Regulation (EC) NoÃ 689/2009 of 29Ã July 2009 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Regulation
 Subject Matter: trade policy;  defence;  Asia and Oceania;  international trade;  international affairs;  international security
 Date Published: nan

 31.7.2009 EN Official Journal of the European Union L 199/3 COMMISSION REGULATION (EC) No 689/2009 of 29 July 2009 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 329/2007 (1), and in particular Article 13(a) and (d) thereof, Whereas: (1) Annex I to Regulation (EC) No 329/2007 lists the dual-use items as defined in Regulation (EC) No 1334/2000 of June 2000 setting up a Commission regime for the control of exports of dual-use items and technology (2), which could contribute to North Koreas nuclear-related, other weapons of mass destruction-related or ballistic missile-related programmes, as determined by the Sanctions Committee or the UN Security Council, to which the prohibitions of Articles 2(1) and 2(3) of Regulation (EC) No 329/2007 should be applied. (2) On 16 July 2009, the Sanctions Committee determined that certain goods should be subject to these prohibitions. Annex I to Regulation (EC) No 329/2007 should therefore be supplemented. (3) According to Article 6 of Regulation (EC) No 329/2007, Annex IV to that Regulation should list the persons, entities and bodies designated by the Sanctions Committee or by the UN Security Council whose funds and economic resources are to be frozen. (4) The Sanctions Committee determined on 16 July 2009 that certain natural and legal persons, entities or bodies should be subject to the freezing of funds and economic resources. (5) Annex IV should therefore be amended accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and IV to Regulation (EC) No 329/2007 are hereby amended as set out in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 88, 29.3.2007, p. 1. (2) OJ L 159, 30.6.2000, p. 1. ANNEX I Annex I to Regulation (EC) No 329/2007 is amended as follows: In the list 1,1 Materials, chemicals, micro-organisms and toxins, subpart 1.1A Goods, following entries are added: I.1A.058  Graphite other than that specified in I.0A.012 and I.1A.028, as follows: Graphite designed or specified for use in Electrical Discharge Machining (EDM) machines I.1A.059  Fibrous or filamentary materials  other than those specified in I.1A.024 and I.1A.034, as follows: Para-aramid fibrous or filamentary materials  (Kevlar ® and other Kevlar ®-like) ANNEX II Annex IV to Regulation (EC) No 329/2007 is amended as follows: 1. The following entries shall be added under the heading Natural persons: (a) Han Yu-ro. Function: Director of Korea Ryongaksan General Trading Corporation. Other information: involved in Democratic Peoples Republic of Koreas ballistic missile programme. (b) Hwang Sok-hwa. Function: Director of the General Bureau of Atomic Energy (GBAE). Other information: involved in Democratic Peoples Republic of Koreas nuclear programme as Chief of the Scientific Guidance Bureau in the GBAE, served on the Science Committee inside the Joint Institute for Nuclear Research. (c) Ri Hong-sop. Year of birth: 1940. Function: Former director, Yongbyon Nuclear Research Centre. Other information: oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant. (d) Ri Je-son (alias Ri Che-son. Year of birth: 1938. Function: Director of the General Bureau of Atomic Energy (GBAE), chief agency directing Democratic Peoples Republic of Koreas nuclear programme. Other information: facilitates several nuclear endeavours including GBAEs management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. (e) Yun Ho-jin (alias Yun Ho-chin). Date of birth: 13.10.1944. Function: Director of Namchongang Trading Corporation. Other information: oversees the import of items needed for the uranium enrichment programme. 2. The following entries shall be added under the heading Legal persons, entities and bodies: (a) General Bureau of Atomic Energy (GBAE) (alias General Department of Atomic Energy (GDAE)) Address: Haeudong, Pyongchen District, Pyongyang, Democratic Peoples Republic of Korea. Other information: The GBAE is responsible for the Democratic Peoples Republic of Koreas nuclear programme, which includes the Yongbyon Nuclear Research Centre and its 5 MWe (25 MWt) plutonium production research reactor, as well as its fuel fabrication and reprocessing facilities. The GBAE has held nuclear-related meetings and discussions with the International Atomic Energy Agency. GBAE is the primary Democratic Peoples Republic of Korea Government agency that oversees nuclear programmes, including the operation of the Yongbyon Nuclear Research Centre. (b) Hong Kong Electronics (alias Hong Kong Electronics Kish Co.). Address: Sanaee St., Kish Island, Iran. Other information: (a) owned or controlled by, or acts or purports to act for or on behalf of Tanchon Commercial Bank and KOMID; (b) Hong Kong Electronics has transferred millions of dollars of proliferation-related funds on behalf of Tanchon Commercial Bank and KOMID (both designated by the UN Sanctions Committee in April 2009) since 2007. Hong Kong Electronics has facilitated the movement of money from Iran to the Democratic Peoples Republic of Korea on behalf of KOMID. (c) Korea Hyoksin Trading Corporation (alias Korea Hyoksin Export And Import Corporation). Address: Rakwon-dong, Pothonggang District, Pyongyang, Democratic Peoples Republic of Korea. Other information: (a) located in Pyongyang, Democratic Peoples Republic of Korea; (b) a Democratic Peoples Republic of Korea company that is subordinate to Korea Ryonbong General Corporation (designated by the UN Sanctions Committee in April 2009) and is involved in the development of weapons of mass destruction. (d) Korean Tangun Trading Corporation. Other information: (a) located in Pyongyang, Democratic Peoples Republic of Korea; (b) Korea Tangun Trading Corporation is subordinate to Democratic Peoples Republic of Koreas Second Academy of Natural Sciences and is primarily responsible for the procurement of commodities and technologies to support Democratic Peoples Republic of Koreas defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. (e) Namchongang Trading Corporation (alias (a) NCG, (b) Namchongang Trading, (c) Nam Chon Gang Corporation, (d) Nomchongang Trading Co., (e) Nam Chong Gan Trading Corporation). Other information: (a) Located in Pyongyang, Democratic Peoples Republic of Korea; (b) Namchongang is a Democratic Peoples Republic of Korea trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a Democratic Peoples Republic of Korea nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as Democratic Peoples Republic of Koreas representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongangs proliferation activities are of grave concern given the Democratic Peoples Republic of Koreas past proliferation activities.